Citation Nr: 1402064	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA Regional Office (RO) in Baltimore, Maryland.

In the Veteran's December 2009 substantive appeal, he requested a hearing before a Veterans Law Judge in Washington, the District of Columbia.  However, in subsequent substantive appeals dated in December 2010 and February 2011, the Veteran indicated that he did not want a hearing.  Considering that later substantive appeals after December 2009 did not request a hearing, the Board concludes that the Veteran no longer desires a hearing.  

The Veteran also appealed the issue of service connection for a left wrist disorder.  In a February 2013 rating decision, the RO granted service connection for a left wrist disability.  As the Veteran has not disagreed with the disability rating and/or effective date assigned, the Board concludes that the only issue before it is that listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran has reported an in-service injury of dislocating his right shoulder in service with recurrent dislocations since then.  Post-service treatment records show right shoulder complaints as well as diagnoses of disorders, including recurrent dislocations.  A record from J.L., M.D. dated in December 2010 indicates that the Veteran's in-service dislocation caused recurrent dislocations, but no rationale was provided.  A July 2012 VA record shows a diagnosis of degenerative joint disease, but with no X-ray evidence to support such diagnosis.  In light of the Veteran reporting an in-service injury, Dr. J.L.'s opinion indicating that a current disorder is related to the Veteran's military service, as well as evidence suggesting arthritis, the Board finds that a VA examination would be beneficial to determine if he has a right shoulder disorder related to his military service.  Accordingly, a remand of this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right shoulder treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Southern Prince Georges Community Based Outpatient Clinic, Dr. J.L., Dr. W., and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed right shoulder disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right shoulder disorder is related to his military service.  The examiner should accept the Veteran's reports of an in-service right shoulder dislocation injury.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


